Taliaeebbo, J.
The defendants appeal from a judgment sentencing them to two years imprisonment in the State Penitentiary at hard labor.
The case is before us upon an assignment of error patent upon the' record, viz.: that it does not appear from the record herein filed that the jury who tried this case were-sworn before the trial of the cause.
It seems to be settled in criminal jurisprudence that the record of conviction should show that the jurors who tried the issue were sworn.
In the case of the State vs. Gates, 9 An. 94, where this question was directly presented, this court said: “ The original entry on the minutes, enumerates the jury, but does not state that they were sworn, and this material fact can not be supplied by the presumption of omnia rite acta, but should appear upon the record itself.” Yarious authorities were cited.
Tlie facts in regard to what appeared upon the record in that case are identical with those in the case at bar.
It is ordered that the judgment appealed from be annulled and reversed. It is further ordered that this case be remanded for a new trial.